Citation Nr: 1600748	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  15-21 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for bunions.

2.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from May 1954 to May 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The RO denied service connection for bunions in January 2008.  The Veteran did not appeal, nor was new and material evidence received within one year of the February 2008 notification of the decision.

2.  Since the final January 2008 decision denying service connection for bunions, evidence relating to an unestablished fact necessary to substantiate the claim and which is neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim has not been received.  

3.  The Veteran's current sleep apnea disorder was not manifest in service and is unrelated to service.  


CONCLUSIONS OF LAW

1.  January 2008 RO decision denying service connection for bunions is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  The criteria to reopen the claim for service connection for bunions based on new and material evidence are not met.  38 U.S.C.A § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for service connection for sleep apnea are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice was provided in December 2010 and April 2012.

VA has obtained service treatment records; assisted the Veteran in obtaining evidence; and afforded the Veteran the opportunity to give testimony before the Board.  VA examinations are not necessary, as the claim for service connection for bunions is not reopened, and because the evidence of record contains sufficient competent evidence to decide the sleep apnea claim and does not establish that the Veteran suffered a relevant event, disease, or injury in service.  See 38 C.F.R. § 3.159.  All known and available records relevant to the issues being decided on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Prior unappealed RO rating decisions are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Claims are to be reopened when new and material evidence is submitted.  38 U.S.C.A. § 5108.  Applicable 38 C.F.R. § 3.156 provides that new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The RO denied service connection for bunions in January 2008 and notified the Veteran of its decision and of his right to appeal in February 2008.  No appeal was filed and no additional new and material evidence was received within one year of the February 2008 notice.  (A November 2008 statement had been received from the Veteran, but it was cumulative of one his wife had submitted in September 2007, reporting that he had started having painful bunions on his feet in 1973.)  Accordingly, the RO decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The RO informed the Veteran at the time that although his wife stated that his bunions started in 1973, his service medical records showed no complaint of, treatment for, or diagnosis of bunions in service.  Since the condition did not occur in and was not caused by service, service connection was denied.  

At the time of the January 2008 decision, service treatment records were silent for reference to bunions, and the Veteran's feet were normal on service examinations in October 1974, August 1976, and August 1977, when he denied having or having had foot trouble, and in April 1980.  He requested a medical board examination in November 1976, without mentioning bunions.  The first indication of a bunion disorder was at the time of a post-service evaluation in December 1980, when the Veteran reported pain at the base of his left great toe for 3 days, and left foot bunion was assessed.  

Since the January 2008 RO decision denying service connection for bunions, the Veteran stated in November 2008 that painful bunions started in 1973.  This, as mentioned earlier, is cumulative of his wife's September 2007 statement.  More recent private medical records from 2010 and 2011 showing current bunion problems are cumulative of the prior post-service treatment records showing post-service bunions.  The Veteran's January 2012 lay statement that his bunions are service connected are the same as statements made in connection with his initial claim and thus, are not new.  His January 2012 statement that he suffered these bunions starting in 1971 to 1973, and his February 2013 statement that he remembered distinctly that he reported to sick bay and told the doctor that his bunions were killing him, are cumulative of the earlier mentioned lay statements reporting bunions in service.   

Since the January 2008 decision, no evidence has been received that relates to an unestablished fact, even with consideration of the low threshold in Shade.  That is, no new and material evidence has been submitted tending to show that the Veteran's current bunions were manifest in or are related to service.  As new and material evidence has not been received, the claim may not be reopened and remains denied.  

Sleep apnea

Service treatment records contain no indications of sleep apnea.  For instance, there were no complaints reported in service of trouble with sleeping or of being sleepy, tired, or fatigued during the daytime; there were no diagnoses of sleep disorders in service; and the Veteran's service personnel records show that he had a very good work record.  Tiredness or fatigue was not mentioned on service examinations in October 1974, August 1976, August 1977, or April 1980, and the Veteran was clinically evaluated and found to be normal at those times.  He requested a medical board examination in November 1976, without mentioning sleep problems or any consequent effects such as tiredness or fatigue.  

On post-service evaluation in September 2008, the Veteran complained of waking many times during the night, or every few hours.  Sleep apnea was assessed, and a sleep study was ordered.  

In October 2010, a private physician reviewed a sleep study and diagnosed the Veteran with primary obstructive sleep apnea.  The Veteran reported that he had been snoring for a very long time, possibly over 40 years.  He had been feeling tired and fatigued for that time period as well.  His wife noted that he fell asleep easily while watching television.  The physician indicated that the Veteran was discovered to have severe obstructive sleep apnea.  As he had been noticing symptoms of sleep apnea almost all of his life, it was very likely that they had been present for a very long time, possibly over 40 years.  As the disorder was not recognized by the medical community at that time, it was most likely missed during those years.  Weight loss was advised.  

In December 2010, the Veteran's wife stated that when they got married in August 1957, she noticed that the Veteran snored and was restless at night.  They did not think that anything was wrong.  As the years went by, his snoring become worse, and she noticed that sometimes he would stop snoring for a few seconds and then he would gasp for breath.  When he mentioned this condition to his private physician, right away he was referred to another physician who diagnosed obstructive sleep apnea.  She strongly believed that the Veteran's sleep apnea had existed for a long time and was service-connected.  She felt her observations attested to the fact that this disability had existed all through the years of the Veteran's service.   

Based on the evidence, the Board finds that service connection is not warranted for the Veteran's current sleep apnea disorder.  There are no indications of sleep disorder related symptoms, such as tiredness or fatigue, in the Veteran's service treatment records, and there was no report of him having trouble sleeping or with fatigue until September 2008, which was many years after service.  In the meantime, the Veteran had filed claims for other problems, without claiming service connection for sleep apnea, and treatment records in and following service do not show any sleep disorder complaints or symptoms until he reported them in September 2008.  By that time, the Veteran had gained substantial weight  and become obese post-service, and his physician advised him to lose that weight in October 2010, suggesting that this was the cause of his sleep apnea.  

While the Veteran advised a private physician in October 2010 that he had been feeling tired and fatigued for possibly over 40 years, and he and his wife have provided the testimony mentioned above, the service treatment records are silent for reference to sleep apnea type symptoms.  Service connection for his sleep apnea is undermined by his failure to claim service connection for sleep apnea or seek treatment for these symptoms earlier, while claiming and seeking treatment for numerous other problems in and since service, and his good work record in service.  It appears that the Veteran's private physician relied on a report from the Veteran, of feeling tired and fatigued for possibly over 40 years, in indicating in October 2010 that, in essence, his current sleep apnea may have been present in service.  For this reason, that medical opinion is rejected.  That reported history, which would date back to service, is contradicted by the contemporaneous service treatment records which are silent for any report or complaint of related symptoms.  The only other evidence in the record concerning the etiology of the Veteran's sleep apnea are the statements from the Veteran and his wife.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428(2011).  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007). 

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

As new and material evidence has not been received, the claim for service connection for bunions may not be reopened and remains denied.  

Service connection for sleep apnea is denied. 


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


